On April 20, 1992, a complaint was received by the disciplinary administrator against Philip R. Herzig, of Salina, an attorney admitted to practice law in the State of Kansas. The complaint alleges that the respondent failed to promptly account for proceeds he collected for his client. In addition, the complaint alleges that Mr. Herzig failed to communicate with his client.
On June 2, 1992, respondent, pursuant to Supreme Court Rule 217 (1991 Kan. Ct. R. Annot. 162), voluntarily surrendered his license to practice law in the State of Kansas.
The court, having examined the files and records of the office of the disciplinary administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Philip R. Herzig be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Philip R. Herzig from the roll of attorneys licensed to practice law in the State of Kansas and that respondent forthwith comply with Supreme Court Rule 218 (1991 Kan. Ct. R. Annot. 163).
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.
Dated this 10th day of June, 1992.